DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. 2018/0219054 A1, hereinafter refer to Han) in view of Zhang et al. (CN 106654016 A, hereinafter refer to Zhang).
CN 106654016 A (hereinafter refer to Zhang) is relied upon solely for the English language translation of CN 106654016 A.
Regarding Claims 1, 2, 3, 4, 5, 6, 7, and 9: Han discloses an organic light emitting diode (OLED) display panel (see Han, Fig.6 as shown below and ¶ [0001]), wherein the OLED display panel comprises:

    PNG
    media_image1.png
    264
    520
    media_image1.png
    Greyscale

a substrate (20) (see Han, Fig.6 as shown above and ¶ [0065]);
a thin film transistor layer disposed above the substrate (20) (see Han, Fig.6 as shown above and ¶ [0039]); and
a light emitting structure (42/61/70/80), the light emitting structure (see Han, Fig.6 as shown above and ¶ [0070]) comprising: 
an anode (42) disposed above the thin film transistor layer and electrically connected to the thin film transistor layer (see Han, Fig.6 as shown above, ¶ [0039], and ¶ [0066]);
a pixel defining layer (50) covering the anode (42) and having an opening exposing the anode (42) (see Han, Fig.6 as shown above);
a light emitting layer (70) disposed in the opening, electrically connected to the anode (42) (see Han, Fig.6 as shown above and ¶ [0070]);
80) covering the light emitting layer (70) and electrically connected to the light emitting layer (70) (see Han, Fig.6 as shown above and ¶ [0071]);
wherein the light emitting structure (42/61/70/80) further comprises a photoresist layer (61) disposed between the anode (42) and the light emitting layer (70) (see Han, Fig.6 as shown above and ¶ [0055]- ¶ [0056]) (as claimed in claim 1);
wherein the photoresist layer (61) is a light shielding metal layer (see Han, Fig.6 as shown above and ¶ [0055]- ¶ [0056]) (as claimed in claim 6);
wherein a surface of the light shielding metal layer (61) is a mirror structure (see Han, Fig.6 as shown above and ¶ [0055]- ¶ [0056]) (as claimed in claim 7);
wherein the material forming the light shielding metal layer (61) is silver or aluminum (see Han, Fig.6 as shown above and ¶ [0055]- ¶ [0056]) (as claimed in claim 9).
Han is silent upon explicitly disclosing wherein the photoresist layer comprises scattering particles uniformly distributed on a surface of the anode in the opening (as claimed in claim 2);
wherein the scattering particles have a same shape and size;
wherein the scattering particles are spherical or regular polyhedron (as claimed in claim 3);
wherein a surface of each of the scattering particles is a diffuse reflection structure (as claimed in claim 4);
wherein a material forming the scattering particles is a metal oxide comprising one or more of titanium oxide, magnesium oxide, and zinc oxide (as claimed in claim 5).

For support see Zhang, which teaches wherein the photoresist layer (2) comprises scattering particles (21/22) uniformly distributed on a surface of the anode (1) (see Zhang, Figs.1-2 as shown below, pages.2-3, and page.11) (as claimed in claim 2);

    PNG
    media_image2.png
    313
    715
    media_image2.png
    Greyscale

wherein the scattering particles (21/22) have a same shape and size (see Zhang, Figs.1-2 as shown above, pages.2-3, and page.11);
wherein the scattering particles are spherical or regular polyhedron (see Zhang, Figs.1-2 as shown above, pages.2-3, and page.11) (as claimed in claim 3);
wherein a surface of each of the scattering particles is a diffuse reflection structure (see Zhang, Figs.1-2 as shown above, pages.2-3, and page.11) (as claimed in claim 4);
wherein a material forming the scattering particles is a metal oxide comprising one or more of titanium oxide, magnesium oxide, and zinc oxide (note: the recited materials also known as a transition metal oxide) (see Zhang, Figs.1-2 as shown above, pages.2-3, and page.11) (as claimed in claim 5).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Han and Zhang to enable the known photoresist layer to comprises scattering particles of metal oxide to be uniformly distributed on a surface of the anode as taught by Zhang in order to improve the performance of the organic photoelectric device (see Zhang, Figs.1-2 as shown above, pages.2-3, and page.11).
In addition, it would have been obvious to one of ordinary skill in the art to replace the Han photoresist layer (61) of a light shielding metal layer with Zhang photoresist layer (2) comprises scattering particles (21/22) of metal oxide known to lead to the scattering particles to be uniformly distributed on a surface of the anode in the opening, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were improves the performance of the organic photoelectric device. 
Regarding Claims 10, 11, 12, 13, 14, 15, 16, and 18: Han discloses an electronic device comprising an organic light emitting diode (OLED) display panel (see Han, Fig.6 as shown above and ¶ [0001]), wherein the OLED display panel comprises:
a substrate (20) (see Han, Fig.6 as shown above and ¶ [0065]);
a thin film transistor layer disposed above the substrate (20) (see Han, Fig.6 as shown above and ¶ [0039]); and
a light emitting structure (42/61/70/80), the light emitting structure (42/61/70/80) (see Han, Fig.6 as shown above and ¶ [0070]) comprising:
42) disposed above the thin film transistor layer and electrically connected to the thin film transistor layer (see Han, Fig.6 as shown above, ¶ [0039], and ¶ [0066]);
a pixel defining layer (50) covering the anode (42) and having an opening exposing the anode (42) (see Han, Fig.6 as shown above);
a light emitting layer (70) disposed in the opening, electrically connected to the anode (42) (see Han, Fig.6 as shown above and ¶ [0070]);
a cathode (80) covering the light emitting layer (70) and electrically connected to the light emitting layer (70) (see Han, Fig.6 as shown above and ¶ [0071]);
wherein the light emitting structure further comprises a photoresist layer (61) disposed between the anode (42) and the light emitting layer (70) (see Han, Fig.6 as shown above and ¶ [0055]- ¶ [0056]) (as claimed in claim 10);
wherein the photoresist layer (61) is a light shielding metal layer (see Han, Fig.6 as shown above and ¶ [0055]- ¶ [0056]) (as claimed in claim 15);
wherein a surface of the light shielding metal layer (61) is a mirror structure (see Han, Fig.6 as shown above and ¶ [0055]- ¶ [0056]) (as claimed in claim 16);
wherein the material forming the light shielding metal layer (61) is silver or aluminum (see Han, Fig.6 as shown above and ¶ [0055]- ¶ [0056]) (as claimed in claim 18).
Han is silent upon explicitly disclosing wherein the photoresist layer comprises scattering particles uniformly distributed on a surface of the anode in the opening (as claimed in claim 11);
wherein the scattering particles have a same shape and size;

wherein a surface of each of the scattering particles is a diffuse reflection structure (as claimed in claim 13);
wherein a material forming the scattering particles is a metal oxide comprising one or more of titanium oxide, magnesium oxide, and zinc oxide (as claimed in claim 14).
Before effective filing date of the claimed invention the disclosed photoresist layer comprises scattering particles of metal oxide were known to be uniformly distributed on a surface of the anode in order to improve the performance of the organic photoelectric device.
For support see Zhang, which teaches wherein the photoresist layer (2) comprises scattering particles (21/22) uniformly distributed on a surface of the anode (1) (see Zhang, Figs.1-2 as shown above, pages.2-3, and page.11) (as claimed in claim 11);
wherein the scattering particles (21/22) have a same shape and size (see Zhang, Figs.1-2 as shown above, pages.2-3, and page.11);
wherein the scattering particles are spherical or regular polyhedron (see Zhang, Figs.1-2 as shown above, pages.2-3, and page.11) (as claimed in claim 12);
wherein a surface of each of the scattering particles is a diffuse reflection structure (see Zhang, Figs.1-2 as shown above, pages.2-3, and page.11) (as claimed in claim 13);
note: the recited materials also known as a transition metal oxide) (see Zhang, Figs.1-2 as shown above, pages.2-3, and page.11) (as claimed in claim 14).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Han and Zhang to enable the known photoresist layer to comprises scattering particles of metal oxide to be uniformly distributed on a surface of the anode as taught by Zhang in order to improve the performance of the organic photoelectric device (see Zhang, Figs.1-2 as shown above, pages.2-3, and page.11).
In addition, it would have been obvious to one of ordinary skill in the art to replace the Han photoresist layer (61) of a light shielding metal layer with Zhang photoresist layer (2) comprises scattering particles (21/22) of metal oxide known to lead to the scattering particles to be uniformly distributed on a surface of the anode in the opening, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were improves the performance of the organic photoelectric device. 
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. 2018/0219054 A1, hereinafter refer to Han) and Zhang et al. (CN 106654016 A, hereinafter refer to Zhang) as applied to claims 7 and 16 above, and further in view of Scharner et al. (US 2016/0149153 A1, hereinafter refer to Scharner).
CN 106654016 A (hereinafter refer to Zhang) is relied upon solely for the English language translation of CN 106654016 A.
Regarding Claim 8: Han as modified teaches an organic light emitting diode (OLED) display panel as applied to claim 7 above. The combination of Han and Zhang is silent upon explicitly disclosing wherein the surface of the light shielding metal layer is disposed with convex structures distributed continuously, and each of the convex structure is a conical structure or a regular tetrahedral structure.
Before effective filing date of the claimed invention the disclosed silver or aluminum photoresist layer material for forming the light shielding metal layer were known as an alternative material for forming metal oxide light shielding metal layer in order to increase the scattering of the emitted light. 
For support see Scharner, which teaches wherein the surface of the light shielding metal layer (110/114) is disposed with convex structures distributed continuously, and each of the convex structure is a conical structure or a regular tetrahedral structure (see Scharner, Fig.1, ¶ [0008], ¶ [0011], and ¶ [0068]- ¶ [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Han, Zhang, and Scharner to enable silver photoresist layer (110) material for forming the light shielding metal layer (110) as an alternative material for forming metal oxide light shielding metal layer (110) as taught by Scharner in order to increase the scattering of the emitted light (see Scharner, Fig.1, ¶ [0008], ¶ [0011], and ¶ [0068]- ¶ [0081]).  
Regarding Claim 17: Han as modified teaches an electronic device comprising an organic light emitting diode (OLED) display panel as applied to claim 16 above. The 
Before effective filing date of the claimed invention the disclosed silver or aluminum photoresist layer material for forming the light shielding metal layer were known as an alternative material for forming metal oxide light shielding metal layer in order to increase the scattering of the emitted light. 
For support see Scharner, which teaches wherein the surface of the light shielding metal layer (110/114) is disposed with convex structures distributed continuously, and each of the convex structure is a conical structure or a regular tetrahedral structure (see Scharner, Fig.1, ¶ [0008], ¶ [0011], and ¶ [0068]- ¶ [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Han, Zhang, and Scharner to enable silver photoresist layer (110) material for forming the light shielding metal layer (110) as an alternative material for forming metal oxide light shielding metal layer (110) as taught by Scharner in order to increase the scattering of the emitted light (see Scharner, Fig.1, ¶ [0008], ¶ [0011], and ¶ [0068]- ¶ [0081]).  
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BITEW A DINKE/Primary Examiner, Art Unit 2896